Petition denied by unpublished PER CURIAM opinion.
PER CURIAM:
Waymare Billups has filed a petition for a writ of mandamus seeking review of his sentences. Mandamus relief is available only when the petitioner has a clear right to the relief sought. See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Mandamus may not be used as a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). Further, mandamus relief is only available when there are no other means by which the relief sought could be granted. In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
The relief sought by Billups is not available by way of mandamus. Accordingly, although we grant Billups’ motion to proceed in forma pauperis, we deny the petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented *773in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.